Citation Nr: 1631919	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the reduction in rating for residuals of a left knee injury with chondromalacia from 20 percent to 10 percent, effective January 1, 1977, was proper.

2.  Entitlement to a rating in excess of 30 percent for the residuals of a total left knee replacement (previously rated as degenerative joint disease of the left knee). 

3.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1971 to December 1973, including service in the Republic of Vietnam. 

The increased rating and TDIU claims come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Regarding the rating reduction, the Board observes that the RO received a statement in December 1976 from an attorney that expressed disagreement with the October 1976 rating decision reducing the rating for residuals of a left knee injury with chondromalacia from 20 to 10 percent.  The letter also contains statements about the severity of the Veteran's left knee disability and references private medical treatment.  The attorney who sent the letter was not the Veteran's designated representative at the time; as such, it cannot be considered a valid notice of disagreement.  The Board notes, however, that the RO took no action in response to the attorney's correspondence.  Pursuant to 38 C.F.R. § 3.156(b), VA has an express regulatory obligation to make a determination regarding the character of new evidence submitted prior to the expiration of the appeal period.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  At a minimum, the RO had an obligation to determine whether the 1976 letter, which was submitted approximately two months after the rating decision, constituted new and material evidence under 38 C.F.R. § 3.156(A) (1962).  As such, the claim has remained pending and is now properly before the Board.  See Beraud, supra.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed above, the matter of the propriety of an October 1976 rating reduction for the Veteran's left knee disability is properly before the Board.  The Board observes that the examination cited in reducing the Veteran's evaluation is not of record.  On remand, the AOJ must take all appropriate action to secure this and all other missing VA treatment records, to include records dated since June 2014.  The Veteran should also be asked to identify any pertinent missing private treatment and the AOJ should attempt to obtain any identified records with the Veteran's assistance.  

He should also be afforded a VA examination to determine the current nature and severity of his left and right knee disabilities.  The examiner must attempt to test the knee joints with both passive and active motion, in weight bearing and non weight-bearing.  See Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016).

Action is deferred on the TDIU claim given the above development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to specifically include:

(a) the September 1976 VA examination report utilized to support the October 1976 rating reduction; and
(b) records dated since June 2014.

The claims folder should document the efforts made to obtain these records along with any negative responses.

2.  Request that the Veteran identify any pertinent private treatment records that have not been associated with the claims file and attempt to obtain such evidence with his assistance.

3.  Then schedule the Veteran for a VA knees examination to determine the current nature and severity of his right and left knee disabilities.

All indicated tests and studies should be conducted, and all findings reported in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide a full description of the effects, to include all associated limitations, of his service-connected knee disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.
4.  Then, after taking any additional necessary development, readjudicate the issues on appeal, to include whether the reduction in rating for residuals of a left knee injury with chondromalacia from 20 percent to 10 percent, effective January 1, 1977, was proper.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

